Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6 are pending.  
Claims 1-6 stand rejected.  

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to Claim 1, Claim 1 recites: “wherein the position information corresponds to transmission order of a data stream intended for the terminal, wherein data streams of different terminals are ordered according to position information” (emphasis added).  It is unclear how “a data stream” is related to “data streams of different terminals”, in that it is unclear whether or not “a data stream” is one of the “data streams of different terminals”, and it is unclear whether or not “a terminal” is one of the “different terminals” of the “data streams of different terminals”.  
Claim 1 recites: “wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals” (emphasis added).  It is unclear how an AP goes about “having” data streams, and it is unclear how “having” data streams causes “data steams” to be “ordered”.  
 the smallest” (emphasis added).  It is unclear how “position information” is “the smallest”, in that it is unclear whether information that is “the smallest” indicates a size of the information, or indicates that a value of the information is the lowest value with respect to the other values of other information.  
	Claim 2 is rejected through dependence from Claim 1.  


In regard to Claim 3, Claim 3 recites “a terminal … receiving a data frame” comprising a structure.  However, the method of Claim 3 does not recite the terminal processing the received “data frame” in any way, and it is unclear what processing the terminal performs with respect to the received “data frame”.  
Claim 3 recites: “wherein the position information corresponds to transmission order of a data stream, … wherein data streams of different terminals are ordered according to position information” (emphasis added).  It is unclear how “a data stream” is related to “data streams of different terminals”, in that it is unclear whether or not “a data stream” is one of the “data streams of different terminals”, and it is unclear whether or not “a terminal” is one of the “different terminals” of the “data streams of different terminals”.  
Claim 3 recites: “wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals” (emphasis added).  It is unclear 
Claim 3 recites: “wherein a data stream of a first terminal of the different terminals is transmitted first in response to position information of the first terminal being the smallest” (emphasis added).  It is unclear how “position information” is “the smallest”, in that it is unclear whether information that is “the smallest” indicates a size of the information, or indicates that a value of the information is the lowest value with respect to the values of other information.  


In regard to Claim 4, Claim 4 recites: “wherein the position information corresponds to transmission order of a data stream intended for the terminal, wherein data streams of different terminals are ordered according to position information” (emphasis added).  It is unclear how “a data stream” is related to “data streams of different terminals”, in that it is unclear whether or not “a data stream” is one of the “data streams of different terminals”, and it is unclear whether or not “a terminal” is one of the “different terminals” of the “data streams of different terminals”.  
Claim 4 recites: “wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals” (emphasis added).  It is unclear how an AP goes about “having” data streams, and it is unclear how “having” data streams causes “data steams” to be “ordered”.  
the smallest” (emphasis added).  It is unclear how “position information” is “the smallest”, in that it is unclear whether information that is “the smallest” indicates a size of the information, or indicates that a value of the information is the lowest value with respect to the other values of other information.  
	Claim 5 is rejected through dependence from Claim 4.  


In regard to Claim 6, Claim 6 recites “A terminal … to receive, from an access point (AP), a data frame” comprising a structure.  However, the method of Claim 6 does not recite the terminal processing the received “data frame” in any way, and it is unclear what processing the terminal performs with respect to the received “data frame”.  
Claim 6 recites: “wherein the position information corresponds to transmission order of the data stream, … wherein data streams of different terminals are ordered according to position information” (emphasis added).  The claim excerpt includes “the” data stream, but there a “data stream” is not previously recited in the claim.  In addition, it is unclear how “the data stream” is related to “data streams of different terminals”, in that it is unclear whether or not “the data stream” is one of the “data streams of different terminals”, and it is unclear whether or not “a terminal” is one of the “different terminals” of the “data streams of different terminals”.  
Claim 6 recites: “wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals” (emphasis added).  It is unclear how an AP goes about “having” data streams, and it is unclear how “having” data streams causes “data steams” to be “ordered”.  
Claim 6 recites: “wherein a data stream of a first terminal of the different terminals is transmitted first in response to position information of the first terminal being the smallest” (emphasis added).  It is unclear how “position information” is “the smallest”, in that it is unclear whether information that is “the smallest” indicates a size of the information, or indicates that a value of the information is the lowest value with respect to the values of other information.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey et al. (Patent No.: US 9209872 B2) in view of Gilberton et al. (Pub. No.: US 20120257654 A1), hereafter respectively referred to as Stacey and Gilberton.  
	In regard to Claim 1, Stacey teaches A communication method of an access point (AP) in a wireless network, the method comprising: generating a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generating membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generating position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information corresponds to transmission order of a data stream intended for the terminal (the GMI 111 assigned to a user station 104 may indicate the order of the spatial streams 115 to demodulate, Col. 3, 24-26, FIGS. 1-3, 5-6).  
Stacey teaches, wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals (a GMI of two may indicate to a user station 104 to demodulate the subset of spatial streams 115 indicated in a second position of the Nsts field 109, Col. 3, lines 26-28, FIGS. 1-3, 5-6).  
Stacey teaches transmitting a data frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
(the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  
Stacey fails to teach, wherein a data stream of a first terminal of the different terminals is transmitted first in response to position information of the first terminal being the smallest.  
Gilberton teaches, wherein a data stream of a first terminal (Subscriber Station SSi, Para. 40, FIG. 3) of the different terminals (two Subscriber Stations SSi and SSj, Para. 40, FIG. 3) is transmitted first (In slot 304, the Base Station 102 sends data to SSi, Para. 40, FIG. 3) in response to position information of the first terminal being the smallest (DL-MAP comprise information that indicate the starting time slot of each data burst, Para. 40, FIG. 3).  [the examiner notes that the starting time of slot 304 of SSi is the smallest of the starting times of the slots in downlink subframe 309 of Gilberton].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gilberton with the teachings of Stacey since Gilberton provides a technique for indicating a starting time of a downlink transmission, which can be introduced into the system of Stacey to ensure control information sufficiently conveys the characteristics of wireless resources allocated to group members.  


In regard to Claim 3, Stacey teaches A communication method of a terminal in a wireless network, the method comprising: receiving a data frame (GID management frame 603, Col. 9, lines 27-30, FIGS. 1-3, 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) from an access point (AP) (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches wherein the first field comprises membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) indicating the terminal is a member of a group (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches the second field comprises position information (GMI lookup table field 604 may indicate the GMI for the user station 300, Col. 9, lines 35-38, FIGS. 6) indicating a position in the group of which the terminal is the member (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
	Stacey teaches, wherein the position information corresponds to transmission order of a data stream (the GMI 111 assigned to a user station 104 may indicate the order of the spatial streams 115 to demodulate, Col. 3, 24-26, FIGS. 1-3, 5-6).  
(the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  
Stacey teaches, wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals (a GMI of two may indicate to a user station 104 to demodulate the subset of spatial streams 115 indicated in a second position of the Nsts field 109, Col. 3, lines 26-28, FIGS. 1-3, 5-6).  
Stacey fails to teach, wherein a data stream of a first terminal of the different terminals is transmitted first in response to position information of the first terminal being the smallest.  
Gilberton teaches, wherein a data stream of a first terminal (Subscriber Station SSi, Para. 40, FIG. 3) of the different terminals (two Subscriber Stations SSi and SSj, Para. 40, FIG. 3) is transmitted first (In slot 304, the Base Station 102 sends data to SSi, Para. 40, FIG. 3) in response to position information of the first terminal being the smallest (DL-MAP comprise information that indicate the starting time slot of each data burst, Para. 40, FIG. 3).  [the examiner notes that the starting time of slot 304 of SSi is the smallest of the starting times of the slots in downlink subframe 309 of Gilberton].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gilberton with the teachings of Stacey since Gilberton provides a technique for indicating a starting time of a downlink transmission, 


In regard to Claim 4, Stacey teaches An access point (AP), comprising: a controller configured to: generate a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generate membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generate position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information corresponds to transmission order of a data stream intended for the terminal (the GMI 111 assigned to a user station 104 may indicate the order of the spatial streams 115 to demodulate, Col. 3, 24-26, FIGS. 1-3, 5-6).  
Stacey teaches, wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP having the data streams of the different terminals (a GMI of two may indicate to a user station 104 to demodulate the subset of spatial streams 115 indicated in a second position of the Nsts field 109, Col. 3, lines 26-28, FIGS. 1-3, 5-6).  
Stacey teaches a transmitter configured to transmit a data frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  

Gilberton teaches, wherein a data stream of a first terminal (Subscriber Station SSi, Para. 40, FIG. 3) of the different terminals (two Subscriber Stations SSi and SSj, Para. 40, FIG. 3) is transmitted first (In slot 304, the Base Station 102 sends data to SSi, Para. 40, FIG. 3) in response to position information of the first terminal being the smallest (DL-MAP comprise information that indicate the starting time slot of each data burst, Para. 40, FIG. 3).  [the examiner notes that the starting time of slot 304 of SSi is the smallest of the starting times of the slots in downlink subframe 309 of Gilberton].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gilberton with the teachings of Stacey since Gilberton provides a technique for indicating a starting time of a downlink transmission, which can be introduced into the system of Stacey to ensure control information sufficiently conveys the characteristics of wireless resources allocated to group members.  


In regard to Claim 6, A terminal comprising: a receiver configured to receive, from an access point (AP), a data frame (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein the first field comprises membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) indicating the terminal is a member of a group (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches the second field comprises position information (GMI lookup table field 604 may indicate the GMI for the user station 300, Col. 9, lines 35-38, FIGS. 6) indicating a position in the group of which the terminal is the member (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information corresponds to transmission order of the data stream (the GMI 111 assigned to a user station 104 may indicate the order of the spatial streams 115 to demodulate, Col. 3, 24-26, FIGS. 1-3, 5-6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  
Stacey teaches, wherein data streams of different terminals are ordered according to position information of each of the different terminals in response to the AP  (a GMI of two may indicate to a user station 104 to demodulate the subset of spatial streams 115 indicated in a second position of the Nsts field 109, Col. 3, lines 26-28, FIGS. 1-3, 5-6).  
Stacey fails to teach, wherein a data stream of a first terminal of the different terminals is transmitted first in response to position information of the first terminal being the smallest.
Gilberton teaches, wherein a data stream of a first terminal (Subscriber Station SSi, Para. 40, FIG. 3) of the different terminals (two Subscriber Stations SSi and SSj, Para. 40, FIG. 3) is transmitted first (In slot 304, the Base Station 102 sends data to SSi, Para. 40, FIG. 3) in response to position information of the first terminal being the smallest (DL-MAP comprise information that indicate the starting time slot of each data burst, Para. 40, FIG. 3).  [the examiner notes that the starting time of slot 304 of SSi is the smallest of the starting times of the slots in downlink subframe 309 of Gilberton].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gilberton with the teachings of Stacey since Gilberton provides a technique for indicating a starting time of a downlink transmission, which can be introduced into the system of Stacey to ensure control information sufficiently conveys the characteristics of wireless resources allocated to group members.  


Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey in view of Gilberton, and further in view of Khandekar et al. (Pub. No.: US 20080062178 A1), hereafter referred to as Khandekar.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Stacey in view of Gilberton teaches position information.  
Stacey fails to teach position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Khandekar teaches position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (sender 402 can include a group allocator 406 that can be configured to identify a group of receivers (e.g., members) and assign a group identifier (Group ID), Para. 57, FIG. 4.  User device 504 can be included with a multitude of other receives within a group, identified by transmitter 502 and assigned a group identifier or other means of identifying the group, Para. 70, 86, 93, FIGS. 5, 7, 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Khandekar with the teachings of Stacey since Khandekar provides a technique for a connection group setup message and bitmap encoding for group resource allocation and management (see Khandekar, paragraph [0011]), which can be introduced into the system of Stacey to promote efficient transfer of network information that is essential to management of wireless resources.


In regard to Claim 5, as presented in the rejection of Claim 4, Stacey in view of Gilberton teaches position information.  
Stacey fails to teach position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Khandekar teaches position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (sender 402 can include a group allocator 406 that can be configured to identify a group of receivers (e.g., members) and assign a group identifier (Group ID), Para. 57, FIG. 4.  User device 504 can be included with a multitude of other receives within a group, identified by transmitter 502 and assigned a group identifier or other means of identifying the group, Para. 70, 86, 93, FIGS. 5, 7, 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Khandekar with the teachings of Stacey since Khandekar provides a technique for a connection group setup message and bitmap encoding for group resource allocation and management (see Khandekar, paragraph [0011]), which can be introduced into the system of Stacey to promote efficient transfer of network information that is essential to management of wireless resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Joshua Smith  
/J.S./  
1-12-2022  

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477